Citation Nr: 0721879	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-38 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for palpitations.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to an initial rating higher than 10 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran's case was certified on appeal to the Board in 
March 2007.  See 38 C.F.R. § 19.36 (2006).  The veteran later 
submitted medical evidence directly to the Board that was 
received in March 2007.  

The Board notes that, following certification of an appeal, 
evidence can be submitted to the Board for consideration 
under certain circumstances.  See 38 C.F.R. § 20.1304 (2006).  
This would include a waiver of consideration by the agency of 
original jurisdiction (AOJ) by the veteran unless the 
benefits sought could be granted.  However, the evidence in 
this case is a medical report that is dated in 2002, it is 
already of record, and it has been considered by the AOJ in 
the adjudication of the case.  Accordingly, as the evidence 
is duplicative of that already of record and has been 
previously considered, there is no requirement to seek a 
waiver from the veteran or remand the case for consideration 
of the evidence by the AOJ in the first instance. 

Finally, the veteran testified that she was unemployed at the 
time of her Travel Board hearing in February 2007.  She 
attributed her inability to work to her disabilities.  At 
that time she did not meet the schedular criteria for a total 
disability evaluation based on individual unemployability 
(TDIU) under 38 C.F.R. § 4.16(a) (2006).  However, in light 
of the Board's decision in regard to the veteran's disability 
rating for her migraines, her combined disability rating may 
meet the criteria at 38 C.F.R. § 4.16(a) once the Board's 
decision is implemented.  Accordingly, in light of the 
veteran's claimed unemployability, and her combined 
disability rating, the issue of entitlement to a TDIU rating 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no evidence of a current disorder identifiable 
solely by palpitations.

2.  There is no evidence of a left leg disorder that is 
unrelated to a service-connected disability.  

3.  The veteran's migraine headaches are manifested by no 
more than characteristic prostrating attacks averaging once 
or twice a month since August 26, 2002; they are not 
exhibited by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  


CONCLUSIONS OF LAW

1.  The veteran does not have palpitations that are the 
result of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).

2.  The veteran does not have a separate left leg disorder 
that is the result of disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.304.

3.  The criteria for a rating of 30 percent for headaches, 
from August 26, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.142a, Diagnostic 
Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The provisions also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran's claim was in October 2002.  
The RO wrote to the veteran on two occasions to provide the 
notice required by the VCAA.  Although neither letter is 
dated in the claims folder, it appears the first letter was 
sent in October 2002 and the second letter in December 2002.  

In each case, the RO advised the veteran of the evidence 
required to substantiate her claim for service connection for 
palpitations, a left leg disorder, and migraines.  The letter 
also advised the veteran of the information required from her 
to enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  While the letters did not explicitly ask that the 
appellant provide any evidence in her possession that 
pertains to the claims, as per § 3.159(b)(1), she was 
repeatedly advised of the types of evidence that could 
substantiate her claim and to ensure that VA receive any 
evidence that would support the claim.  Logically, this would 
include any evidence in her possession.  It is noted in this 
regard that the veteran has submitted medical evidence 
directly to VA and has advised VA of private medical 
providers that could provide relevant evidence in support of 
her claims.  Thus, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.

The veteran's claim was adjudicated in May 2003.  She was 
denied service connection for her palpitations and left leg 
disorder.  She was granted service connection for migraines.  
Thus the claim for migraines was substantiated at that time.  
As a result, the section 5103(a) notice had served its 
purpose in regard to the migraine issue and its application 
was no longer required.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  Nevertheless, the RO provided the 
veteran with a VCAA letter in December 2003, which informed 
her how to substantiate her disagreement with the rating 
assigned to the migraines.   

Additional evidence was added to the record and the veteran's 
claim was re-adjudicated in February 2005, May 2005, April 
2006, and January 2007.  The claim for service connection for 
palpitations, and a left leg disorder, and a higher rating 
for migraines was denied.  The veteran was issued 
supplemental statements of the case (SSOCs) that informed her 
of the denials and the basis for those decisions.

The Board finds that the veteran was provided with the notice 
required by the VCAA.  She was afforded a meaningful 
opportunity to participate in the development of her claim.  
The veteran has submitted evidence and argument throughout 
the duration of her appeal.  There is no evidence of 
prejudice to the veteran based on any notice deficiency and 
she has not alleged any prejudice.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, private and VA medical records, VA 
examination reports, and statements from the veteran.  The 
veteran testified at a Travel Board hearing.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to her claim has been obtained and associated with 
the claims folder, and she has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued the decision 
in Dingess.  The decision held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with the 
notice required by the decision in Dingess as part of the 
transmittal letter for the SSOC dated in April 2006.  The 
claims were then readjudicated by way of a January 2007 SSOC.

I.  Service Connection

A.  Background

The veteran served on active duty from February 1994 to 
August 2002.  She was discharged on August 25, 2002.  Her 
service medical records (SMRs) show that she was seen for 
complaints of left knee pain in April 1994.  The assessment 
was retropatellar pain syndrome.  She was seen again with 
complaints of left knee pain in September 1994 after she had 
fallen on her knee.  The assessment was left knee pain and 
mild left knee contusion.  The veteran was evaluated for back 
pain after she fell into a foxhole in June 1995.  She had 
been filling sandbags and stepped back and fell into the 
hole.  There was no mention of any problems involving the 
left leg.  The veteran was seen for complaints of pain in her 
lower legs in August 1995.  The assessment was possible 
fascia tear.  In September 1995 she had complaints of pain in 
the left leg and this was thought to be the result of a 
probable fascial tear of the left shin.  The veteran had 
complaints of distention of the veins in the back of her legs 
in August 2000.  A Doppler study was negative for evidence of 
deep vein thrombosis.  

The veteran was initially seen for complaints of intermittent 
chest pain (CP) in January 1996.  An entry at that time noted 
that she had a normal electrocardiogram (EKG) in December 
1995.  The assessment was that her complaints were probably 
anxiety related.  A second entry in January 1996 shows that 
she had CP and shortness of breath (SOB).  An anxiety 
disorder was the assessment.  The veteran had a normal stress 
test done at that time.  The veteran was seen for complaints 
of CP in June 2001.  She had an evaluation by the Leesville 
Cardiology Center.  The report was that she had a normal 
maximal treadmill stress test, with excellent exercise 
tolerance, and normal stress echocardiogram.

The veteran was seen in October 2001 with unrelated 
complaints.  She gave a history of having palpitations over 
the last four months.  The entry noted that the veteran had 
had a negative cardiac workup.  The veteran was seen for 
palpitations in March and April 2002.  In July 2002 her 
palpitations were said to be "unexplained."  She had a 
normal 24-hour Holter monitor study.  A second entry from 
July 2002 noted that the veteran had more palpitations.  She 
was told to cut down on her caffeine intake, watch her diet, 
and exercise.  A November 2002 entry reviewed the veteran's, 
now as a military dependent, complaint of palpitations.  A 
carotid duplex scan was normal.  

The veteran submitted a claim for; inter alia, service 
connection for her palpitations, a left knee disorder, and a 
left leg disorder in October 2002.  She was afforded a VA 
orthopedic examination in January 2003.  The veteran 
complained of bilateral knee pain.  The examination and x-ray 
results were essentially normal.  The diagnosis was bilateral 
patellofemoral pain syndrome.

The veteran was afforded a VA cardiology examination in 
January 2003.  The veteran said she was treated for a rapid 
heartbeat in service.  She also said that she had had an 
abnormal stress test and abnormal Holter monitor evaluation.  
The examiner did not have access to the veteran's SMRs.  The 
veteran said she took Verapamil for her heartbeat and for her 
hypertension.  The examiner said that an EKG was normal and 
that there was a normal heart exam.  The veteran was 
diagnosed with hypertension.  

The veteran had another VA cardiology examination in March 
2003.  She reported having heart palpitations.  She said she 
had had a number of tests and was told she had heart 
palpitations.  She said she could feel her heart skipping a 
beat.  The examiner noted that a chest x-ray, EKG, 
echocardiogram and a stress test report were all reviewed.  
The examiner reported that the veteran had a subjective 
history of palpitation without objective findings on her 
various tests.  

The veteran was afforded a VA orthopedic examination in March 
2003.  The veteran told of falling into the foxhole and 
having back pain.  She said the pain persisted and she later 
developed pain that radiated into the lateral aspect of her 
left calf.  She said she still had left leg pain and 
numbness.  She also complained of mild pain in her left knee.  
The left knee was shown to have a full range of motion, there 
was no atrophy, or loss of strength.  The ligaments were 
stable.  There were no masses or tenderness.  The examiner 
did not provide an assessment in regard to the left leg.  
While VA had provided a diagnosis of sciatica in February 
2003, the March 2003 examination report indicated that the 
veteran demonstrated no evidence of nerve root irritation.  
It is also noted that the diagnosis of sciatica was not 
mentioned in VA medical treatment records dated after 
February 2003.  

The veteran was afforded a VA neurology examination in March 
2003.  She reported her fall into the foxhole.  She said she 
had pain that radiated from her back to the lateral left 
ankle.  The pain was daily, with exacerbations.  The veteran 
also said she had trouble moving her left leg, mostly due to 
pain but sometimes because it felt weak.  The veteran also 
said that she had some fascuculations in the thigh and calf.  
The examiner reported that the veteran had 5/5 motor strength 
with normal tone, bulk, coordination, and dexterity.  Sensory 
was intact to temperature and vibration.  The veteran's 
reflexes were 2+ and equal.  The examiner noted that the 
veteran reported having had an electromyography (EMG) study 
of her spine that showed denervation changes.  This was not 
available to the examiner.  The examiner said that this would 
be necessary to document root compromise as there were no 
objective findings on examination.

The veteran was granted service connection for hypertension 
in May 2003.  She was also granted service connection for 
degenerative disc disease (DDD), L4-L5, and given a 20 
percent rating.  She was denied service connection for her 
palpitations, left knee disorder, and left leg disorder.  The 
rating decision informed her that her palpitations were not 
considered to be a disability.  The rating decision also 
noted that no left leg disorder was diagnosed.

Associated with the claims folder is a neurological 
evaluation with EMG and nerve conduction velocity (NCV) test 
results from M. Velingker, M.D., dated in December 2002.  
These records were also submitted to the Board by the veteran 
as noted in the Introduction.  The veteran was evaluated for 
her back pain.  She complained of back pain that went down to 
the left lower extremity.  She also complained of some 
tingling and numbness that went down across the outer aspect 
of the left leg.  Dr. Velingker said that the EMG/NCV study 
showed evidence of active denervation at L5-S1 on the left 
side.  This would suggest acute radiculopathy in the lumbar 
area and fit into the veteran's symptoms of parenthesis, 
tingling and pain in the L5 distribution on the left side.

Records from Newton Regional Hospital, for the period from 
September 2003 to October 2003, show that the veteran was 
hospitalized twice and treated for anxiety.  A manifestation 
of her anxiety was palpitations.  An EKG was interpreted to 
show sinus tachycardia in October 2003.  

The veteran submitted her notice of disagreement (NOD) in 
October 2003.  She limited her disagreement to the issues of 
service connection for palpitations and a left leg disorder 
and to an evaluation in excess of 10 percent for her migraine 
headaches.  The veteran said she had been hospitalized twice 
for her "heart" and that the records from Dr. Velingker 
showed a denervation problem in her back and left leg.  

The veteran was granted service connection for generalized 
anxiety disorder, with associated major depressive disorder 
and panic attacks, in February 2005.  She was given a 50 
percent disability rating.  

Associated with the claims folder are private treatment 
records from Kufoy Medical Clinic, Newton Regional Hospital, 
Byrd Regional Hospital, South Central Regional Medical 
Center, and Jeff Anderson Medical Center.  The records cover 
a period from 2002 to 2005.  The records do not show the 
presence of a separate, identifiable disability for 
palpitations at any time.  The veteran's palpitations are 
noted intermittently throughout the records.  However, they 
are noted in conjunction with her anxiety disorder.  The 
private records also do not contain any diagnosis or 
assessment of a left leg disorder that is not related to the 
manifestations of service-connected DDD.  

The Board notes that the veteran submitted a separate claim 
for an increased rating for her service-connected DDD in 
September 2005.  She failed to report for a VA examination.  
The claim was denied in January 2006.  The veteran did not 
submit a NOD with the decision.  

Also associated with the claims folder are VA treatment 
records for the period from February 2003 to January 2007.  
There are entries that show the veteran complained of CP and 
SOB with palpitations on several occasions.  However, as with 
the private medical records, the palpitations are never 
characterized as a separate disability.  They are noted to be 
in conjunction with the veteran's anxiety, or, as an entry 
from January 27, 2004, noted they could possibly be related 
to hypothyroidism.  

The VA records also noted complaints of left leg pain.  No 
diagnosis of a separate and distinct disorder of the left leg 
was ever diagnosed or assessed.  

The veteran testified at a Travel Board hearing in February 
2007.  The veteran testified that she was not diagnosed with 
a heart disorder while on active duty.  She said she was told 
that she had sinus tachycardia.  The veteran also testified 
that she had no current diagnosis related to her 
palpitations. She said she was told it might be caffeine, 
nicotine, or stress that caused them.  The veteran said she 
did not experience palpitations every day.  She said there 
would be times when she would be nervous and she would feel 
the palpitations.  

In regard to her left leg the veteran testified she began 
having problems with the leg after she fell into the foxhole.  
She said she was eventually diagnosed with DDD and that 
condition contributed to her left leg.  She testified that 
she was told that her spine pinched along the nerves and that 
possibly caused the pain to radiate up and down her leg.  The 
veteran said she had a full range of motion for her left leg 
but it was the pain that bothered her.  

B.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

The evidence of record does not establish the existence of a 
disability related to palpitations that is unrelated to the 
veteran's service-connected anxiety disorder.  She has had 
several cardiac workups with no findings to show that there 
is a distinct disability from palpitations.  The private and 
VA medical records show that the palpitations are associated 
with her anxiety disorder, or thought to be related to 
hypothyroidism.  There is no medical evidence of record to 
show the presence of a disability consisting of palpitations.

In regard to the left leg, there is no diagnosed disorder of 
the left leg that is unrelated to the manifestations of the 
service-connected back disorder.  The veteran points to the 
evaluation from Dr. Verlingker as evidence of a left leg 
disability.  However, the radiculopathy noted on  her 
December 2002 report is part of her disability rating for DDD 
of the lumbar spine.  The veteran's complaints of left leg 
pain were evaluated and an increased disability rating was 
denied in January 2006.  

The veteran testified that it was her leg pain that was her 
disability.  She acknowledged a full range of motion for her 
left leg but that she had pain in the leg.  She did not refer 
to any medical evidence that would demonstrate a separate 
disorder apart from the radiculopathy that is already service 
connected.  Moreover, pain itself is not a disability for VA 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone without a diagnosed or 
identifiable underlying malady cannot constitute a disability 
for which service connection may be granted), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
There is no diagnosed or identifiable malady of the left leg.  

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
supra.  In the instant case, there is no competent medical 
evidence showing a medical diagnosis of a current disorder 
that is related to the palpitations, or a left leg disorder.  

Therefore, the Board concludes that, without any current 
clinical evidence confirming the presence of the claimed 
disorders, service connection must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (current disability is a 
prerequisite to an award of service connection).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for palpitations or a left leg disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

II.  Higher Rating for Headaches

A.  Background

The SMRs show that the veteran was seen for a migraine 
headache in March 2000.  She reported her last headache had 
been six months earlier.  She was seen for headaches again in 
January 2001.  A cardiology progress note, dated in January 
2001, said that her headaches were most likely secondary to 
hypertension.  The veteran was prescribed Fiorcet for her 
headaches in March 2001.  The veteran was evaluated because 
of her blood pressure in July 2001.  She also complained of 
headaches and blurred vision at that time.  

The veteran was afforded a VA neurology examination in March 
2003.  In regard to her headaches she said that the headaches 
began around 1997.  They were bilateral frontal or occipital.  
The veteran said that the headaches had gotten progressively 
worse over time in frequency, duration, and intensity.  She 
also said she had developed vision loss in the left eye, 
numbness in the lower left face, and heaviness in the left 
arm over the last two years.  She also reported having 
photo/phonophobia.  The headaches would last for an hour or 
so.  She would go into a quiet, dark room to try and make 
them stop.  She said that she had frequently gone to an 
emergency room (ER) to get shots.  The veteran reported two 
bad headaches over the past six months.  The examiner said 
the veteran, by her history, had migraines that began during 
service and had two debilitating headaches per month.

The veteran was granted service connection and given a 10 
percent rating for migraine headaches in May 2003.  The 
effective date for service connection, and the 10 percent 
rating, was established as August 26, 2002, the day after her 
discharge from service.  See 38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2) (2006).

The veteran submitted her NOD with the 10 percent rating in 
October 2003.  The veteran said that she had been having 
severe migraine headaches that were disrupting her daily 
living.  She reported that she had been hospitalized at the 
VA medical center (VAMC) in Miami, Florida, for six days for 
treatment of her headaches.

Records from Byrd Regional Hospital, for the period from June 
2000 to December 2002, show that the veteran was hospitalized 
for treatment of her headaches in October 2002, two months 
after her discharge from service.  

A discharge summary from VAMC Miami notes that the veteran 
was hospitalized for treatment of complicated migraine for 
six days in July 2003.  

The veteran was afforded a VA neurology examination in 
October 2004.  The veteran said that her headaches could 
occur at any time of the day.  They would last from a couple 
of hours to all day.  She also said she would get nauseous 
and may vomit.  She would experience phono/photophobia.  The 
veteran said that she had eight to nine headaches a month and 
that she had been incapacitated two to three times in the 
last six months.  The examiner reviewed the veteran's records 
and noted that the veteran's migraines were mentioned but 
that there was no treatment of headaches in urgent care or 
primary care.  The examiner said the veteran had two to three 
prostrating headaches a month but this was not confirmed in 
available medical records.

Records from Jeff Anderson Regional Medical Center show that 
the veteran was inpatient for evaluation of headache pain in 
May 2005.  The veteran complained of pain to her entire head 
and said it felt like it was on fire.  She denied 
photophobia.  

VA treatment records, for the period from February 2003 to 
January 2007, show the veteran's headaches on a problems list 
throughout the period.  She received treatment for them on an 
intermittent basis following her hospitalization in July 
2003.  She was prescribed medication for pain.  An entry from 
September 2005 noted that Inderal made her headaches worse.  

The veteran was afforded a VA examination in November 2006.  
The examiner noted that there was no mention of the veteran 
having treatment for her headaches in the primary care 
records for the previous six months.  The examiner noted that 
there was an entry from May 2006 where the veteran was seen 
for elevated blood pressure, post-partum, and headache.  The 
veteran said that she had a headache every other day for the 
past four months.  She used over-the-counter analgesics, 
primarily acetaminophen and averaged 4-6 tablets a day.  The 
veteran reported being in bed with a headache three times a 
week.  The examiner said that the medical records did not 
corroborate the veteran's statement.

The veteran testified at a Travel Board hearing in February 
2007.  The veteran said that she was last treated for her 
headaches in November 2006.  She said she took ibuprofen for 
her headaches and that her anxiety medication was supposed to 
help with the headaches.  The veteran described the onset of 
a headache, with it normally beginning on the left side of 
her face.  She that any type of noise would aggravate it and 
she could not stand lights at all when she would get a 
headache.  The veteran said that she would check her blood 
pressure and her glucose level to make sure the headache 
would not be associated with either her hypertension or 
diabetes.  She said she would have headaches maybe two to 
three times a week.  She thought that noise from her children 
would sometimes bring on a headache but she got them while 
reading a book or watching television.  The veteran said she 
would also have anxiety attacks and did not know if the 
anxiety attacks brought on the headaches or whether her 
headaches made her feel more anxious.  She said that at two 
times out of three she would try to go to bed for her 
headaches but if one of her older children was not around she 
could not do that because of her younger children.

B.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).  The veteran's claim for a higher evaluation for her 
migraine headaches is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award. As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's headaches are evaluated under Diagnostic Code 
8100 for migraine headaches.  38 C.F.R. § 4.124a (2006).  
Under Diagnostic Code 8100, a 10 percent rating is assigned 
for migraine headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  A 30 percent evaluation is warranted for migraine 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation requires very frequent, completely 
prostrating, and prolonged attacks productive of severe 
economic inadaptability.

In evaluating the evidence of record the Board finds that the 
veteran's headache symptomatology more closely approximates 
the rating criteria for a 30 percent rating under Diagnostic 
Code 8100.  The veteran has consistently complained of 
headaches since the inception of her claim, which was filed 
soon after her discharge from service.  The medical evidence 
shows that the veteran was hospitalized for treatment of her 
headaches in 2002, 2003, and again in 2005.  VA examination 
reports that she experiences multiple headaches per month, 
although not of the prostrating type.  The veteran would try 
to go to bed if her circumstances permitted.  While the 
evidence of record does not show the headaches to always be 
of a prostrating nature, the frequency and reported pain 
level, as well as the fact that she was hospitalized for 
treatment of the headaches, are such that a 30 percent 
disability rating is in order from the day after her 
discharge from service, August 26, 2002.

There is no objective evidence of record to show that the 
veteran experiences very frequent and completely prostrating 
attacks to warrant the assignment of a 50 percent rating.  As 
noted, she has frequent headaches and attempts to go to bed 
if she can depending on if she has assistance with her 
children.  The medical evidence of record does not show her 
headaches to be of a completely prostrating nature, at any 
time.  Thus, there is no basis for the grant of a 50 percent 
rating at any time during the pendency of this appeal.

ORDER

Entitlement to service connection for palpitations is denied.

Entitlement to a left leg disorder is denied.

Entitlement to a 30 percent disability rating for migraine 
headaches, from August 26, 2002, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


